Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Claim Rejections
Claim 18 is objected to because it does not terminate with a period “.”


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-2, 5, 11 and 14-17  are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni et al (hereinafter Manni) US Patent No 9311479 in view of Sandler et al (hereinafter Sandler) US Publication No 20170357250.

As per claim 1, Manni teaches:
A multi-node router system comprising: 
a first router node configured to send and receive network data, and to produce first node analytic data, the first node having a first node database; 
(Fig.  4 and 5B, 6A, 7D and abstract and column2, lines 21-58 and column 4, lines 4-10 and column 7, lines 35-45, wherein MCD system is node including database)
a second router node configured to send and receive the same network data, and to produce second node analytic data, the second node having a second node database distinct from the first node database; 
(Fig.  4 and 5B, 6A, 7D and abstract and column2, lines 21-58 and column 4, lines 4-10 and column 7, lines 35-45, wherein MCD system is node including database) 
Manni does not explicitly teach and a cross-coupling connection by which the first node analytic data is to provided to the second node and by which the second node analytic data is provided to the first node, however in analogous art of data analysis, Sandler teaches:and a cross-coupling connection by which the first node analytic data is to provided to the second node and by which the second node analytic data is provided to the first node.
(Paragraphs [0079], [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler by incorporating the teaching of Sandler into the method of Manni. One having ordinary skill in the art would have found it motivated to use the data analysis of Sandler into the system of Manni for the purpose of sharing analytical data across plurality of platforms.

As per claim 2, Manni and Sandler teach:The multi-node router system of claim 1, wherein: the first node further comprises: a first microprocessor configured to execute a first set of software applications, wherein the first set of software applications, when executed on the first microprocessor: 
configures the first microprocessor to send and receive the network data; 
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)
and produces the first node analytics data; 
(Paragraphs [0006] and [0045] and [0062])(Sandler)
and a first node loader in communication with the first set of software applications, the first node loader configured to communicate the first node analytics data from the first set of software applications to the first node database;
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)
 the second node further comprises: 
a second microprocessor configured to execute a second set of software applications, wherein the second set of software applications, when executed on the second microprocessor: 
configures the second microprocessor to send and receive the network data; and produces the second node analytics data; 
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)
and a second node loader distinct from the first node loader, the second node loader in communication with the second set of software applications, the second node loader configured to communicate the second node analytics data from the second set of software applications to the second node database.
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)

As per claim 5, Manni and Sandler teach:
   	The multi-node router system of claim 1, wherein the first node database is a time-series database.(Paragraph [0038])(Sandler)

As per claim 11, Manni teaches:A method of operating a multi-node router apparatus, the method 20comprising: providing a multi-node router apparatus comprising: 
a first node apparatus configured to send and receive network traffic, and to produce first node analytics data, the first node apparatus comprising a first database and a first loader; 
(Fig.  4 and 5B, 6A, 7D and abstract and column2, lines 21-58 and column 4, lines 4-10 and column 7, lines 35-45, wherein MCD system is node including database)
 	and 25a second node apparatus separate from the first node apparatus, the second node apparatus configured to send and receive the network traffic, and to produce second node analytics data, the second node4094-15403- 4961202 11/25/2020 42 apparatus comprising a second database distinct from the first database, and a second loader distinct from the first loader; operating the multi-node router apparatus to send and receive the network traffic; 
(Fig.  4 and 5B, 6A, 7D and abstract and column2, lines 21-58 and column 4, lines 4-10 and column 7, lines 35-45, wherein MCD system is node including database)
Manni does not explicitly teach receiving, at the first loader from the second node, the second node analytics data, however in analogous art of data analysis, Sandler teaches:
 	5providing the first node analytics data to the first loader; 
(Paragraphs [0038] and [0079] and  [0084])
 	receiving, at the first loader from the second node, the second node analytics data;
(Paragraphs [0038] and  [0079] and  [0084])
 	building a first analytics image in the first database by contemporaneously: 
10writing the first node analytics data from the first loader to the first database; 
(Paragraphs [0038] and [0079] and  [0084])
 	and writing the second node analytics data from the first loader to the first database, the first node analytics data and the second node analytics data forming the first analytics image.  
(Paragraphs [0038] and [0079] and  [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler by incorporating the teaching of Sandler into the method of Manni. One having ordinary skill in the art would have found it motivated to use the data analysis of Sandler into the system of Manni for the purpose of sharing analytical data across plurality of platforms.

As per claim 14, Manni and Sandler teach:The method according to claim 11, further comprising: 
 	providing the first node analytics data to the second loader; 
(Paragraphs [0038] and [0079] and  [0084])(Sandler)
 	building a second analytics image in the second database by 10contemporaneously: 
writing the first node analytics data from the second loader to the second database; and writing the second node analytics data from the second loader to the second database, the first node analytics data and the second 15node analytics data forming the second analytics image in the second database.
(Paragraphs [0038] and [0079] and  [0084])(Sandler)

Claim 15 is a system claim corresponding to method claim 1 and it is rejected under the same rational as claim 1.

As per claim 16, Manni and Sandler teach:  	The multi-node router system of claim 15, wherein the first router means further comprises:
 	 a first microprocessor configured to execute a first set of software applications, wherein the first set of software applications, when executed 5on the first microprocessor: configures the first microprocessor to send and receive the network data; and produces the first node analytics data.
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)

As per claim 17, Manni and Sandler teach: The multi-node router system of claim 16, wherein the first router means further comprises: 
  	a first node loader in communication with the first set of software applications, the first node loader configured to communicate the first node analytics data from the first set of software applications to the first node 15database.  
(Paragraphs [0006] and [0045] and [0062])(Sandler) and (column 2, lines 21-33 and column 11, lines 57-67)(Manni)

Claims 3-4, 12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Sandler in view of Vishnyakov et al (hereinafter Vishnyakov) US Publication No 20200134217.

As per claim 3, Manni and Sandler do not explicitly teach operably coupled between the first node set of analytics queues and the first node database, however in analogous art of content management, Vishnyakov discloses: 	a first node set of analytics queues, each queue in the first node set of analytics queues in data communication with a corresponding software application of the first set of software applications, and in data communication with the first node loader, such that the first node loader is operably coupled between the first node set of analytics queues and the first node database; 
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
 	and a second node further comprises: a second node set of analytics queues, each queue in the second node set of analytics queues in data communication with a corresponding software application of the second set of software applications, and in data communication with the second node loader, such that the second node loader is operably coupled between the second node set of analytics queues and the second node database.
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Sandler for the purpose of managing content sharing.


As per claim 4, Manni and Sandler and Vishnyakov teach:The multi-node router system of claim 3, wherein the cross-coupling connection comprises:      
 	a first cross-coupling connection by which the first node loader is in data communication with the second node set of queues on the second node, and the first node loader is configured to communicate the second node analytics data from the second node to the first node database; (Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)
 	 and a second cross-coupling connection by which the second node loader is in data communication with the first set of queues on the first node, and the second node loader is configured to communicate the first node analytics data from the first node to the second node database.(Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)

As per claim 12, Manni and Sandler do not explicitly teach the first node apparatus further comprises a first set of queues, however in analogous art of content management, Vishnyakov discloses: 	the first node apparatus further comprises a first set of queues; 
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
the second node apparatus further comprises a second set of queues; (Abstract and paragraphs [0025], [0027] and [0037] and [0049])and wherein: 20providing the first node analytics data to the first loader comprises providing the first node analytics data to the first set of queues, and subsequently providing the first node analytics data from the first set of queues to the first loader.  
(Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Sandler for the purpose of managing content sharing.

As per claim 18, Manni and Sandler do not explicitly teach wherein the first router means further comprises: a first node set of queues, each queue in the first node set of queues in 20data communication with a corresponding software application of the first set of software applications, and in data communication with the first node loader, such that the first node loader is operably coupled between the first node set of queues and the first node database , however in analogous art of content management, Vishnyakov discloses:   	a first node set of queues, each queue in the first node set of queues in 20data communication with a corresponding software application of the first set of software applications, and in data communication with the first node loader, such that the first node loader is operably coupled between the first node set of queues and the first node database
  (Abstract and paragraphs [0025], [0027] and [0037] and [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Vishnyakov by incorporating the teaching of Vishnyakov into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Vishnyakov into the system of Manni and Sandler for the purpose of managing content sharing.

As per claim 19, Manni and Sandler and Vishnyakov teach:
25The multi-node router system of claim 18, wherein the cross-coupling connection means comprises: 4094-15403- 4961202 11/25/2020 45 
a first cross-coupling connection by which the first node loader is in data communication with the second node set of queues on the second router means, and the first node loader is configured to communicate the second node analytics data from the second router means to the first node 5database;
(Paragraphs [0079], [0084])(Sandler) and  (Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)
 	 and a second cross-coupling connection by which the second node loader is in data communication with the first set of queues on the first router means, and the second node loader is configured to communicate the first node analytics data from the first router means to the second node 10database.  
(Paragraphs [0079], [0084])(Sandler) and  (Abstract and paragraphs [0025], [0027] and [0037] and [0049])( Vishnyakov)


Claims 6-7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Sandler in view of Miller et al (hereinafter Miller) US Patent No 10411985.

As per claim 6, Manni and Sandler do not explicitly teach the first node loader subscribes to the first node set of analytics queues, however in analogous art of content management, Miller teaches: 	the first node set of analytics queues comprise first pub-sub queues; 
(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)
 	the second node set of analytics queues comprises second pub-sub queues; the first node loader subscribes to the first node set of analytics queues; (Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)and the second node loader subscribes to the second node set of analytics queues.(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Miller by incorporating the teaching of Miller into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Miller into the system of Manni and Sandler for the purpose of managing content sharing.

As per claim 7, Manni and Sandler and Miller teach: 	The multi-node router system of claim 6, wherein the second node set of analytics queues comprise pub-sub queues, and the first node loader subscribes to the second node set of analytics queues and the second node loader subscribes to the second node set of analytics queues.(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)(Miller)

As per claim 13, Manni and Sandler do not explicitly the second node apparatus further comprises a second set of pub-sub queues, and the first loader is configured as a subscriber to the second set of pub-sub queues,, however in analogous art of content management, Miller teaches: 	25second node apparatus further comprises a second set of pub-sub queues, and the first loader is configured as a subscriber to the second set of pub-sub queues, the second set of4094-15403- 4961202 11/25/2020 43 pub-sub queues operably coupled to the first loader in the first node, and wherein: 
receiving the second node analytics data at the first loader from the second node comprises receiving the second node analytics data at the first 5loader from the second set of pub-sub queues.  
(Fig. 2-3 Abstract and column 9, lines 36-67 and column 18, lines 1-19)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Miller by incorporating the teaching of Miller into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the data analysis of Miller into the system of Manni and Sandler for the purpose of managing content sharing.



Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Sandler and Vishnyakov in view of Gupta et al (hereinafter Gupta) US Publication No 20190014055.
As per claim 8, Manni and Sandler and Vishnyakov do not explicitly teach t hold that analytics data for a limited time to live, however in analogous art of content management, Gupta teaches: 	wherein the first node set of analytics queues is configured to receive analytics data from at least one software application of the first set of software applications, and is configured to hold that analytics data for a limited time to live.
(Abstract and paragraphs [0007] and [0011] and [0093])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Vishnyakov and Gupta by incorporating the teaching of Gupta into the method of Manni and Sandler and Vishnyakov. One having ordinary skill in the art would have found it motivated to use the data analysis of Gupta into the system of Manni and Sandler and Vishnyakov for the purpose of managing content retention.

Claims 9 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Sandler  in view of Michael Froelich (hereinafter Froelich) US Patent No 10050933.

As per claim 9, Manni and Sandler do not explicitly teach  a housing, wherein the first node and the second node are both within the housing, however in analogous art or data management, Froelich teaches:      a housing, wherein the first node and the second node are both within the housing
(Column 8, lines 23-38)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Froelich by incorporating the teaching of Froelich into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the system configuration of Froelich into the system of Manni and Sandler for the purpose of managing data sharing.

Claim 20 is a system claim corresponding to method claim 9 and it is rejected under the same rational as claim 9.

Claim 10  is rejected under 35 U.S.C. 103(a) as being unpatentable over Manni and Sandler  in view of Marc Krochmal (hereinafter Krochmal) US Publication No 20210067429

As per claim 10,  Manni and Sandler do not explicitly teach  a joint network interface, wherein the first node and the second node are both configured to send and receive the network data to and from an external network through the joint network interface., however in analogous art or data management, Krochmal teaches:      a joint network interface, wherein the first node and the second node are both configured to send and receive the network data to and from an external network through the joint network interface.
(Paragraph [0034])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Manni and Sandler and Krochmal by incorporating the teaching of Krochmal into the method of Manni and Sandler. One having ordinary skill in the art would have found it motivated to use the system configuration of Krochmal into the system of Manni and Sandler for the purpose of leveraging remote network connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/5/2022